DETAILED ACTION
Applicants’ arguments, filed 16 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification submitted on 16 May 2022 has been entered.

Claim Interpretation
The examiner clarifies that it is the examiner’s understanding that the chemical structure of lipoic acid comprises a free 1,2-dithiolane group. See the instant specification as of at least page 5, paragraphs 0030-0032.
Claim 9 recites “sending an electrical signal to the stimulating electrode to regenerate the conjugate.” A case wherein an electrical signal is sent to the stimulating electrode but does not regenerate the conjugate is not understood to read on the claimed requirements.



Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,842,917. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 9 is drawn to a method for reducing neurodegeneration around an electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups. This method entails sending an electrical signal to regenerate the conjugate containing 1,3-dithiolane groups. Instant claim 8 recites a method for reducing neurodegeneration around an electrode using a compound with a specific chemical structure.
Conflicting claim 1 is drawn to a method for reducing neurodegeneration around an electrode, along with inserting a separate stimulating electrode and sending an electrical signal to the stimulating electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups. Conflicting claim 1 recites sending an electrical signal to regenerate the conjugate, and conflicting claim 2 recites inserting the electrode into the brain. Conflicting claim 7 also recites the chemical structure required by instant claim 8.
Instant claim 9 and conflicting claim 1 differ because conflicting claim 1 does not require that the electrode be placed in the brain, which is required by instant claim 9. Nevertheless, placement of the electrode in the brain is required by conflicting claim 10; as such, conflicting claim 10 appears to require the subject matter required by instant claim 9, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
The examiner further notes that although the additional limitations of e.g. instant claim 11 and conflicting claim 4 appear to be the same, as these limitations further limit the polymer formed from a first monomer, instant claim 11 differs from conflicting claim 4 because instant claim 11 requires that the electrode be in the brain, which is not required by conflicting claim 4. As such, there is no case of statutory double patenting.


Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,485,901. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 9 is drawn to a method for reducing neurodegeneration around an electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups. This method entails sending an electrical signal to regenerate the conjugate containing 1,3-dithiolane groups. Instant claim 8 recites a method for reducing neurodegeneration around an electrode using a compound with a specific chemical structure.
Conflicting claim 1 is drawn to a method for reducing neurodegeneration around an electrode, along with inserting a separate stimulating electrode and sending an electrical signal to the stimulating electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups. This method includes sending an electrical signal to regenerate the conjugate. Conflicting claim 8 recites the chemical structure required by instant claim 8.
The instant and conflicting claims differ because conflicting claim 1 recites the conjugate of a polymer with alpha lipoic acid. In contrast, instant claim 9 does not recite alpha lipoic acid; as such, there is no case of statutory double patenting. Nevertheless, the subject matter of the conflicting claims appears to be within the scope of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 16 May 2022, applicant has presented arguments regarding previously applied rejections. However, the previously applied double patenting rejections were not addressed in applicant’s response. As such, these rejections have been maintained.


Withdrawn Rejections and Claims Not Rejected Over Prior Art
Vardiman Reference: As close prior art, the examiner cites Vardiman (US 2010/0298908 A1), which was cited in the previous office action on 14 March 2022. Vardiman is drawn to an electrode for insertion into the brain, as of Vardiman, title and abstract. This electrode is useful for deep brain stimulation, as of Vardiman, title and abstract. As such, the skilled artisan would have inserted the electrode of Vardiman into the brain.
Vardiman teaches the following in figure 12, reproduced below.

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

The above-reproduced figure appears to include two electrodes. However, nothing in Vardiman indicates that the purpose of pulsing the electrodes is to regenerate a conjugate containing free 1,2-dithiolane groups, as required by instant claim 9. Furthermore, nothing in the prior art indicates that pulsing the second electrode would have inherently regenerated the conjugate in the first electrode. Inherency must be based upon what is necessarily present in the prior art, and not what would have resulted due to optimization of conditions. See MPEP 2112(IV).
Vardiman also does not teach reducing neurodegeneration, as required by the instant claims.
Ding Reference: As additional prior art, the examiner cites Ding et al. (US 2007/0198080 A1), which was cited in the prior office action on 14 March 2022. Ding et al. (hereafter referred to as Ding) is drawn to a coating of a medical device with an antioxidant, as of Ding, title and abstract. Said medical device may be various devices such as stents, pacemakers, and electrodes, as of Ding, paragraph 0043. Said coating includes a polymer and an antioxidant, as of Ding, paragraph 0008. Said antioxidant may be a super-oxide dismutase mimetic (abbreviated SODm), as of Ding, paragraph 0010, which can be conjugated to the polymer, as of Ding, paragraph 0029 (also see Ding, paragraph 0022, which teaches that the SODm can be attached to the polymer). Ding teaches other antioxidants, as of paragraph 0020. The method of coating of Ding would appear to result in the device being anti-inflammatory, as of Ding, paragraph 0036; as such, the method of Ding is understood to result in reducing inflammation around a medical device as compared to an uncoated device.
Ding differs from the instantly claimed invention because Ding does not teach 1,2-dithiolane groups. Ding also does not teach multiple electrodes as well as a method step of sending an electrical signal to regenerate the conjugate. Ding also does not teach placement of the electrode in the brain, and the medical devices taught by Ding, paragraph 0043, do not appear to include those that would ordinarily be implanted in the brain during normal operation. 
Deficiencies of a Combination of Vardiman and Ding: With regard to a potential combination over Vardiman and Ding, the examiner notes the following. The purpose of the second electrode, as required by instant claim 9, is to enable redox chemistry, as disclosed by the instant specification on page 2, paragraphs 0010-0013. The prior art would not have provided motivation for the skilled artisan to have included a second electrode with the intention of enabling redox chemistry. Ding teaches an antioxidant coating; however, the purpose of the antioxidant coating of Ding appears to be to scavenge oxygen, as of Ding, paragraph 0018. The term “oxygen” in this case refers to O2 or oxidation-causing oxygen species (e.g. peroxides and/or superoxides) and is an undesirable species; therefore, the coating of Ding is intended to neutralize the undesirable oxygen species found in the environment. 
As such, based upon the teachings of Ding, the skilled artisan would not have had been motivated to have used the second electrode to have enabled redox chemistry. This is because redox chemistry is already enabled due to the presence of undesirable reactive oxygen or otherwise oxidation-causing species, and the purpose of the coating in Ding is to disable this species. As such, the skilled artisan would not have been motivated to have used the second electrode to have enabled redox chemistry when the intention of the antioxidant coating in Ding is to have disabled undesirable redox chemistry.
 Claim 8 and Kato Reference: Claim 8 recites a conjugate with the following chemical structure.

    PNG
    media_image2.png
    381
    192
    media_image2.png
    Greyscale

As prior art relevant to claim 8, the examiner cites Kato et al. (US Patent 5,368,931), which was previously cited in the reasons for allowance of parent case 15/807,979. Kato is drawn to a lithographic printing plate and a method of using said lithographic printing plate. Kato teaches a compound with the following structures as of Kato, column 30, various structures reproduced below.

    PNG
    media_image3.png
    184
    418
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    204
    423
    media_image4.png
    Greyscale

This chemical structure of Kato may be what is recited by instant claim 8. Nevertheless, Kato is drawn to a lithographic printing plate, and as such is unrelated to the claimed method of inserting an electrode into a patient. There would have been no motivation for the skilled artisan to have used the composition of Kato in a method of either reducing inflammation around an implanted device or reducing neurodegeneration around an electrode in a patient.


Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612